Citation Nr: 0716588	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).	

2.  Entitlement to service connection for a right knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
White River Junction, Vermont.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claim of entitlement to service connection 
for PTSD.  For the reasons discussed below, this claim is 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran has a right knee disability which is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated by 
active service.  §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim of entitlement to service connection for a right 
knee injury.  This letter also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim. 

This letter failed to discuss the law pertaining to the 
assignment of a disability evaluation upon the grant of 
service connection and the law pertaining to the assignment 
of an effective date upon the grant of service connection or 
an increased rating, in compliance with Dingess/Hartman.  
However, because the instant decision denies the veteran's 
claim for service connection, no disability evaluation or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

The initial question is whether a right knee injury was 
present prior to service.  The record discloses that the 
veteran reported a medical history, in conjunction with his 
induction clinical examination in March 1964, that he injured 
his right knee while bob sledding, and that x-rays at the 
time apparently showed dislocation, which was treated with 
"strapping." X-rays were normal in March 1964.  Clinical 
evaluation of the lower extremities was also normal.   

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  This 
presumption is not rebutted by clear and unmistakable 
evidence of record that the veteran had a right knee 
disability prior to service that was not aggravated by 
service.  

The service medical records are negative for complaints or 
treatment for a right knee injury during his military 
service.  Further, the veteran denied experiencing a 
"trick" or locked knee, or any bone or joint deformities in 
a report of medical history completed at his April 1966 
separation examination.  Furthermore, the veteran's 
separation examination report showed normal clinical 
evaluation of the lower extremities and that his 
musculoskeletal system was normal.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  
 
Moreover, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service so as to establish chronicity.  In 
fact, the veteran has not provided any post-service medical 
evidence of complaints (relevant symptoms, etc.) and/or 
treatment for right knee injury during the remainder of his 
service or subsequent to his discharge in April 1966.  While 
a history of right knee injury in adolescence was noted when 
the veteran was seen for a VA Agent Orange registry 
examination in October 2003, no complaint or clinical finding 
of current right knee abnormality was noted.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  As such, absent medical 
evidence of a current right knee disability, there is no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1998) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C. § 1110 
(formerly § 310)).  See also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish. the existence of a disability [and] 
a connection between the veteran's service and the disability 
. . .").  

The Board acknowledges that the veteran was awarded Social 
Security Administration (SSA) disability benefits in April 
2005, and that the claims file does not contain the medical 
treatment records and adjudication documents pertaining to 
the veteran's receipt of SSA disability benefits.  However, 
the veteran has not alleged, and the claims file does not 
show, that the veteran was awarded SSA benefits due to his 
right knee.  Further, even if the SSA records could establish 
that the veteran has a current right knee disorder, despite 
evidence to the contrary, the service medical records are 
negative for any complaint or abnormal finding relative to 
the right knee in service.  As such, there is no incident or 
manifestation in service for which to establish a nexus 
relationship.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

In short, the only evidence portending that the veteran has 
residuals of a right knee injury related to his service in 
the military comes from him personally.  As a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine a diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, 
Savage v. Gober 10 Vet. App. at 495-498, indicating that, 
even in situations of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so this claim must be denied because the preponderance 
of the evidence is unfavorable.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee injury is 
denied.


REMAND

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  There is no other 
sufficient indication of combat service, either, and as such, 
the Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

While the Board acknowledges that the RO has obtained the 
veteran's service medical records and at least a portion of 
the veteran's service personnel records, the Board notes that 
the RO has not attempted to obtain additional service  
records which may serve as confirmation of the alleged 
stressor events during service.  The Board notes that the 
veteran provided several letters detailing his alleged 
stressor events, including exposure to a discharged round 
from a weapon while a fellow service member was cleaning his 
weapon in July or August 1965; witnessing an airplane crash 
at the Qui Nhon airstrip in August or September 1965; and 
being shot at while driving in convoys.  The veteran's DD 214 
confirms that the veteran was a heavy vehicle driver, and his 
DA Form 20 confirms that he had service in Vietnam from June 
1965 to April 1966.  His DA Form 20 also indicates that he 
served with the 597th Transportation Company while in 
Vietnam.  The RO did not, however, request information 
regarding the veteran's assignments and his unit's history 
from the National Archives and Records Administration (NARA) 
or the United States Army and Joint Services Records Research 
Center (JSRRC) with the specificity required to verify his 
purported stressors.  Nor is it clear that the RO received 
all of his service personnel records from the National 
Personnel Records Center (NPRC).  See 38 U.S.C.A. § 5103A(b), 
(c) (VA must make a "reasonable effort" to obtain all 
relevant records, including records pertaining the claimant's 
service).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  With the information provided by the 
veteran in September 2004 and July 2006, 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared regardless of whether 
the veteran provides any additional 
statements.  Send this summary and a copy 
of his DD Form 214 and all associated 
service documents to the JSRRC at 7798 
Cissna Road, Springfield, Virginia 22150.  
The JSRRC should be requested to provide 
any additional information that might 
corroborate his alleged stressors.  

2.  Request any/all additional available 
service personnel records from NARA, the 
NPRC, and the Defense Personnel Records 
Imaging System.  These agencies also 
should be requested to furnish the unit 
history for the unit to which the veteran 
was assigned in Vietnam.  

If no additional service records or unit 
histories can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  Following the receipt of a response 
from the JSRRC and the veteran's complete 
service personnel records, the RO should 
prepare a report detailing the nature of 
any stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file.

4.  Following completion of the above, 
only if the RO deems any stressor to have 
been verified, schedule the veteran for a 
VA psychiatric examination to determine 
the presence and etiology of PTSD.  The 
RO should identify to the examiner the 
stressor deemed verified by VA, and the 
examiner should be requested to identify 
the stressor that serves as the basis for 
any PTSD diagnosis.  The examiner should 
also note the diagnostic criteria 
utilized to support the diagnosis under 
DSM-IV and should comment upon what 
specific symptoms are attributable to 
PTSD, as opposed to symptoms referable to 
any nonservice-connected disabilities 
(whether mental and/or physical).  

The veteran's claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

5.  Then readjudicate the veteran's claim 
in light of all additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


